 In the Matter of PACIFICGAS AND ELECTRIC COMPANYandUNITEDELEOTRICAL AND RADIO WORKERS OF AMERICACasa No. I-174ORDER DISMISSING AMENDED PETITIONOctober 17, 1941The Board, on June 14, 1939, having issued its-Decision, Order andSecond Direction of Election in the above-entitled case,l and there-after UtilityWorkers Organizing Committee, C. I. 0., successor or-ganization to the United Electrical and Radio Workers of America,having filed an amended petition dated August 13,1941, and a prelimi-nary investigation having been made in this matter by the RegionalDirector for the Twentieth Region, and a report having thereafterbeen made to the Board and the Board having duly considered thematter,IT IS HEREBY ORDERED that the said amended petition be,andithereby is, dismissed.t13 N.L. R. B. 268.36 N. L. R. B., No. 46.238 SAME TITLE.ORDER SEVERING CASES, REVOKING "ORDER DIS-MISSING AMENDED PETITION", DIRECTING INVESTI-GATION AND HEARING, AND REFERRING TO REGIONALDIRECTOROctober 17, 1941The Board having issued an Order on August 12, 1938, consolidat-ing Cases Nos. C-1003 and R-274, and, on June 14, 1939, having issueda Decision, Order and Second Direction of Election,' and thereafter,on August 13, 1941, Utility Workers Organizing Committee, successororganization to United Electrical & Radio Workers of America, hav-ing filed an amended petition in Case No. R-274, and the Boardhaving duly considered the matter and having issued an Order, datedOctober 17, 1941, dismissing the aforesaid amended petition 52 andthereafter, having reconsidered the said amended petition and itappearing to the Board that a question affecting commerce concerningthe representation of employees has arisen,IT Is HEREBY ORDERED that Cases Nos. R-274 and C-1003 be, and theyhereby are, severed; andIT IS FURTHER ORDERED that the aforesaid Order of October 17, 1941,dismissing the amended petition dated August 13, 1941., be; and ithereby is, revoked; andIT IS FURTHER ORDERED that the Regional Director for the TwentiethRegion conduct an investigation and provide for an appropriate hear-ing upon due notice, pursuant to Section 9 (c). of the National LaborRelations Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, and report tothe Board regarding such investigation and hearing; andIT IS FURTHER ORDERED that the above-entitled Case No. R-274 bereferred to the said Regional Director for the purposes of such hearingand that the said Regional Director be, and she hereby is, authorizedto issue notice of such further hearing.113 N. L. R. B. 268.2 36 N. L. R. B., No. 46.36 N. L. It. B., No. 46a.239